             Case 5:19-cv-00427-XR Document 1 Filed 04/24/19 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

 DANIEL BRESKO, Individually and for                    CASE NO. 5:19-cv-427
 Others Similarly Situated,

 v.                                                     JURY TRIAL DEMANDED

 MERCHCO SERVICES, INC.



                                            COMPLAINT

                                               SUMMARY

        1.       Merchco Services, Inc. provides “retail installation solutions” across “the continental

United States, Puerto Rico, Alaska and Hawaii.”

        2.       To provide its services, Merchco employs carpenters, merchandisers, installers, and

project leads.

        3.       Until recently, Merchco paid employees in these positions on day-rate basis.

        4.       And although they regularly worked more than 40 hours a week, Merchco did not

pay them overtime.

        5.       Instead, Merchco simply paid them a flat amount for each day worked.

        6.       Merchco’s day-rate pay plan violates the Fair Labor Standards Act (FLSA). See 29

C.F.R. §778.112 (explaining how to pay overtime to day-rate employees).

        7.       As a result, Daniel Bresko and those workers similarly situated to him are owed

unpaid overtime wages and other damages.

                                       JURISDICTION & VENUE

        8.       This Court has federal question subject matter jurisdiction. See 28 U.S.C. § 1331 & 29

U.S.C. § 216(b).

                                                    1
               Case 5:19-cv-00427-XR Document 1 Filed 04/24/19 Page 2 of 7



         9.      Venue is proper because Merchco is headquartered in this District and Division.

         10.     Further, a substantial part of the events alleged herein occurred in this District and

Division. See 28 U.S.C. §§ 1391(b) & (c).

                                                PARTIES

         11.     Bresko was a carpenter employed by Merchco from 2012 until early 2019.

         12.     Bresko’s written consent to this action is attached.

         13.     Bresko brings this action on behalf of himself and all other similarly situated

employees who were paid on Merchco’s day-rate pay plan (the “Day Rate Workers”).

         14.     Merchco paid its Day Rate Workers a flat amount for each day worked with no

overtime premium for hours worked in excess of 40 in a workweek.

         15.     Merchco is a corporation that employed Bresko and the other Day Rate Workers.

                                                  FACTS

         16.     Merchco provides “retail installation solutions” across “the continental United

States, Puerto Rico, Alaska and Hawaii.”1

         17.     In each of the past 3 years, Merchco’s gross revenues have exceeded $5 million.

         18.     It has a “base of full-time employees located in 38 states[.]”2

         19.     Its employees routinely handle materials (e.g., tools) produced for commerce.

         20.     Since “virtually every enterprise in the nation doing the requisite dollar volume of

business is covered by the FLSA[,]” Dunlop v. Industrial America Corp., 516 F.2d 498, 501–02 (5th

Cir.1975), it would be silly for an employer with multi-state operations like Merchco to waste this

Court’s time arguing it is not a covered enterprise under the FLSA.




1
    https://merchcoservices.com/about-us/coverage/
2
    Id.
                                                2
               Case 5:19-cv-00427-XR Document 1 Filed 04/24/19 Page 3 of 7



         21.      To provide its services, Merchco employs carpenters, merchandisers, installers, and

project leads.3

         22.      Until recently, Merchco paid these workers on day-rate basis.

         23.      For example, Merchco employed Bresko (a Day Rate Worker) as a carpenter from

approximately September 2012 to January 2019.

         24.      Bresko’s job duties included installing wall systems, counters, and display cases, as

well as performing custom millwork.

         25.      Bresko provided these services in multiple states across the nation.

         26.      Merchco paid Bresko under its day-rate pay plan.

         27.      By late 2018, Bresko’s day rate was $300 a day.

         28.      In the two-week period ending September 22, 2018, Bresko worked 102 hours over

11 days.

         29.      Merchco paid Bresko a total of $3,300.

         30.      This is equal to 11 days times Bresko’s day rate of $300 a day.

         31.      But Merchco dressed up its paystubs to suggest Bresko was being paid an “hourly

rate” plus “overtime” with a “bonus.”

         32.      But the “bonus” varied so Bresko always earned the same “day rate” for each day

that he worked.

         33.      For example, Bresko’s pay for the two-week period ending September 22, 2018

stated he was paid 76 hours at an “hourly” rate of $27.27, plus 26 hours at an “overtime” rate of

$40.91, plus $163.82 in “bonus.”




3
    https://workatmerchco.com/

                                                     3
              Case 5:19-cv-00427-XR Document 1 Filed 04/24/19 Page 4 of 7



        34.     This, of course, totals $3,300 (exactly what you would expect given that he worked

11 days at a day-rate of $300).

        35.     Bresko’s pay always reflected the number of days that he worked times his day-rate.

        36.     Merchco paid Bresko this way until the end of 2018.

        37.     Merchco’s efforts to conceal the way it was paying its employees reflects its

knowledge of the FLSA’s overtime requirements and a conscious effort to evade those

requirements.

        38.     Merchco knew, or showed reckless disregard for whether, its day-rate pay policy

violated the FLSA.

                                     COLLECTIVE ALLEGATIONS

        39.     Merchco treated all Day Rate Workers as W-2 employees.

        40.     Merchco paid all Day Rate Workers according to the same day-rate plan.

        41.     Merchco’s policy of paying the Day Rate Workers a day rate, with no overtime pay,

violates the FLSA. See 29 C.F.R. § 778.112 (explaining how overtime is to be paid to day-rate

employees).

        42.     Merchco’s day-rate plan affects the Day Rate Workers in a similar manner because

they are each owed overtime pay for the same reason.

        43.     Bresko and the other Day Rate Workers are similarly situated for the purposes of

their overtime claims.

        44.     The collective action class is, therefore, properly defined as:

        All Day Rate Workers employed by Merchco in the past 3 years.

                         FIRST CAUSE OF ACTION – VIOLATION OF THE FLSA

        45.     By failing to pay Bresko and the other Day Rate Workers overtime at one-and-one-

half times their regular rates, Merchco violated the FLSA’s overtime provisions.
                                                    4
              Case 5:19-cv-00427-XR Document 1 Filed 04/24/19 Page 5 of 7



        46.     Merchco owes Bresko and the other Day Rate Workers the difference between the

rate actually paid and the proper overtime rate.

        47.     Because Merchco knew, or showed reckless disregard for whether, its pay practice

violated the FLSA, it owes these wages for at least the past three years.

        48.     Merchco also owes Bresko and the other Day Rate Workers an amount equal to the

unpaid overtime wages as liquidated damages.

        49.     Bresko and the other Day Rate Workers are entitled to recover all reasonable

attorneys’ fees, costs, and expenses incurred in this action.

                                             JURY DEMAND

        50.     Bresko demands a trial by jury.

                                                PRAYER

        Wherefore, Bresko prays for relief as follows:

        1.      An order allowing this action to proceed as a representative collective action under

the FLSA;

        2.       Judgment awarding Bresko and the other Day Rate Workers all unpaid overtime

compensation, liquidated damages, attorneys’ fees, costs, and expenses under the FLSA;

        3.      A service award for Bresko as permitted by law;

        4.      Pre- and post-judgment interest at the highest rate allowable by law; and

        5.      All such other and further relief to which Bresko and the other Day Rate Workers

may show themselves to be justly entitled.




                                                    5
Case 5:19-cv-00427-XR Document 1 Filed 04/24/19 Page 6 of 7



                          Respectfully submitted,

                          BRUCKNER BURCH PLLC

                                 /s/ Rex Burch
                          By: _________________________________
                                 Richard J. (Rex) Burch
                                 Texas Bar No. 24001807
                                 David I. Moulton
                                 Texas Bar No. 24051093
                          8 Greenway Plaza, Suite 1500
                          Houston, Texas 77046
                          Telephone: (713) 877-8788
                          Telecopier: (713) 877-8065
                          rburch@brucknerburch.com
                          dmoulton@brucknerburch.com

                          Michael A. Josephson
                          Federal ID No. 27157
                          Texas Bar No. 24014780
                          mjosephson@mybackwages.com
                          JOSEPHSON DUNLAP
                          11 Greenway Plaza, Suite 3050
                          Houston, Texas 77046
                          713-352-1100 – Telephone
                          713-352-3300 – Facsimile




                             6
Case 5:19-cv-00427-XR Document 1 Filed 04/24/19 Page 7 of 7
